Citation Nr: 0417084	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-00 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for a low back disorder with 
left leg pain, status-post L4-L5 laminectomy prior to March 
19, 1998?

2.  What evaluation is warranted for a low back disorder with 
left leg pain, status post L4-L5 laminectomy since March 19, 
1998?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from X rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in December 1995.

This case was previously before the Board in January 2001 at 
which time it was remanded for additional development.


REMAND

A January 2001 Board remand contained several directives; 
however, a review of the file reveals that not all of the 
requested action was accomplished.  Specifically, the Board 
pointed out the enactment of the Veterans Claims Assistance 
Act of 2000, (VCAA) and directed the RO to provide notice and 
development consistent with the Act.  See 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The veteran 
was not provided such notice with regard to his back 
disorder.

In addition, a VA examination was requested and the examiner 
was asked to respond to specific questions.  The examination 
report did not adequately address the factors discussed in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also 
did not express an opinion regarding the veteran's back 
disorder from August 1995 to March 1998.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  

In addition, the veteran's back disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral disc 
syndrome.  Regulation changes that became effective September 
26, 2003, renumbered the diagnostic code and added a general 
rating formula for diseases and injuries of the spine that is 
applicable to diagnostic codes 5235 to 5243.  Due to the 
timing of the change, the RO has not had the opportunity to 
consider the revised rating criteria or notify the appellant 
of the same.  

The veteran stated during a November 2003 central office 
hearing that he received private medical treatment from Dr. 
Humphries and Columbia Rehabilitation.  The RO should attempt 
to obtain these treatment records for association with the 
claims file.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
low back disorder since January 2003 and 
ask him to sign the appropriate releases.  
In addition, the veteran should be 
specifically asked to provide relevant 
information regarding Dr. Humphries.  
Thereafter, any such records not 
previously obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran is to be 
notified of unsuccessful efforts in this 
regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) are 
fully complied with and satisfied.  The 
veteran must be told what evidence is 
necessary to substantiate his claim, what 
evidence VA will secure on his behalf, 
and what evidence the appellant himself 
must submit.  The veteran must also be 
told to submit all pertinent evidence in 
his possession that has not previously 
been submitted. 

3.  After the development noted above has 
been accomplished, the RO should make 
arrangements for the veteran to undergo 
an orthopedic examination to determine 
the current and previous severity of his 
service-connected low back disorder.  The 
claims folder must be made available to 
the examiner for review.  Any tests or x-
rays deemed necessary should be ordered.  
If the physician finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and explain the 
reason.  

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be preceded with the Roman 
numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.

I.  The physician should provide the 
ranges of motion, in degrees, of the 
veteran's lumbosacral spine.

II.  The physician should note 
whether the veteran experiences 
persistent symptoms compatible with 
sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to the site of the 
diseased disc.  The examiner should 
describe all scars of the 
lumbosacral spine associated with 
the service-connected low back 
disability and indicate whether they 
are tender and painful on objective 
demonstration or are poorly 
nourished with repeated ulceration.  
If any scarring affects function of 
the lumbosacral spine, this should 
be described as objectively as 
possible.  

III.  The physician should indicate 
whether the veteran's lumbosacral 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination; and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  

IV.  The physician should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
veteran's lumbosacral sine is used 
repeatedly over time.  This 
determination should, if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

V.  The physician must review the 
medical records dated from August 
1995 to March 1998 and express an 
opinion as to whether, during that 
time period, the evidence indicated 
that the veteran's lumbosacral spine 
exhibited weakened movement, excess 
fatigability, or incoordination; or 
whether pain associated with the low 
back disorder would have 
significantly limited his functional 
ability during flare-ups.  If 
feasible, the increased disability 
associated with these factors should 
be estimated in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis of the veteran's 
lumbosacral spine.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




